     Case 3:20-cv-01374-W-MSB Document 24 Filed 01/25/21 PageID.771 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                         UNITED STATES DISTRICT COURT
13                       SOUTHERN DISTRICT OF CALIFORNIA
14
15   ROSADELLA DURRUTHY,                                Case No.: 20-CV-1374 W (MSB)
16                                     Plaintiff,
                                                        ORDER GRANTING DEFENDANT’S
17   v.                                                 MOTION TO STAY PROCEEDINGS
                                                        PENDING APPEAL [DOC. 10]
18   CHARTER COMMUNICATIONS, LLC,
     et al.,
19
                                    Defendants.
20
21
22         Pending before the Court is a motion to stay this case pending the appeal of the
23   Court’s denial of Defendant’s motion to compel arbitration. [Doc. 10.] Plaintiff opposes.
24   The Court decides the matters on the papers submitted and without oral argument
25   pursuant to Civil Local Rule 7.1(d)(1). For the reasons that follow, the Court GRANTS
26   Defendant’s motion and stays these proceedings—including Plaintiff’s pendant motion
27   for attorney fees—pending the Ninth Circuit Appeal.
28

                                                    1
                                                                              20-CV-1374 W (MSB)
     Case 3:20-cv-01374-W-MSB Document 24 Filed 01/25/21 PageID.772 Page 2 of 5



 1   I.    BACKGROUND
 2         On November 23, 2020, this Court denied Defendant Charter Communications,
 3   LLC’s (“Charter’s”) motion to compel arbitration. [Doc. 7.] Charter now seeks to stay
 4   this action pending resolution of its appeal of the order. Plaintiff argues that Charter’s
 5   appeal is meritless and that the Court should deny the motion.
 6
 7   II.   LEGAL STANDARD
 8         The Federal Arbitration Act (“FAA”) reflects a strong federal policy favoring
 9   arbitration. 9 U.S.C. § 16(a); A.G. Edwards & Sons, Inc. v. McCollough, 967 F.2d 1401,
10   1404 n. 2 (9th Cir. 1992). To further this federal policy, section 16 of the FAA
11   “endeavors to promote appeals from orders barring arbitration and limit appeals from
12   orders directing arbitration.” Sanford v. Memberworks, Inc., 483 F.3d 956, 961 (9th Cir.
13   2007) (quoting Bushley v. Credit Suisse First Boston., 360 F.3d 1149, 1153 (2d. Cir.
14   2004)). Accordingly, under the FAA, a party may immediately appeal a court order
15   denying a motion to compel arbitration. 9 U.S.C. § 16(a). This ensures that the issue of
16   whether a dispute is to be resolved through arbitration is decided before excess time,
17   money, and judicial resources are spent in litigation. C.B.S. Employee Federal Credit
18   Union v. Donaldson, 716 F.Supp. 307, 310 (W.D.Tenn. 1989).
19         The system created by the FAA allows the district court to stay the proceedings
20   pending an appeal from its refusal to compel arbitration if the court finds that the motion
21   presents a substantial question for the court of appeal to consider. See Britton v. Co-op
22   Banking Group, 916 F.2d 1405, 1412 (9th Cir. 1990). Courts generally consider four
23   factors when determining whether to grant a stay pending the appeal of a civil order: first,
24   whether the applicant has made a strong showing that it is likely to succeed on the merits;
25   second, whether the moving party will be irreparably injured absent a stay; third, whether
26   a stay will substantially injure the opposing party; and fourth, whether the public interest
27   favors a stay. See id. (approving C.B.S., 716 F. Supp. at 309 (quoting Hilton v.
28

                                                   2
                                                                                 20-CV-1374 W (MSB)
     Case 3:20-cv-01374-W-MSB Document 24 Filed 01/25/21 PageID.773 Page 3 of 5



 1   Braunskill, 481 U.S. 770, 776 (1986))). The decision to stay proceedings is a “proper
 2   subject for the exercise of discretion by the trial court.” Britton, 916 F.2d at 1412.
 3
 4   III.   DISCUSSION
 5          After considering the parties’ arguments, the Court determines a brief stay in this
 6   case is appropriate. First, Charter argues it has a reasonable probability of prevailing
 7   entitling it to a stay because other courts have granted motions to compel arbitration
 8   based on the same agreement at issue and still others have rejected the unconscionability
 9   arguments this Court relied on in its ruling. Although the Court is not convinced by
10   Charter’s rehashing of arguments used in its initial motion to compel arbitration, the
11   remaining three factors nevertheless merit interim relief. See C.B.S., 716 F. Supp. at 310
12   (citing Wash. Area Transit Comm’n, 559 F.2d at 842) (When the other three factors
13   strongly favor interim relief, a court may exercise its discretion to grant a stay if the
14   movant has made a substantial case on the merits, regardless of the “mathematical
15   probability of success” or the court’s contrary views of the merits.)
16          The second factor is whether the moving party will be irreparably injured absent a
17   stay. See C.B.S., 716 F. Supp. at 310. Although the costs incurred through litigation are
18   not usually considered irreparable harm, this situation presents an exception. Charter’s
19   main purpose in appealing this Court’s order is to avoid litigation by obtaining a ruling
20   from the Ninth Circuit that the arbitration agreement is enforceable. Arbitration may be
21   meaningless if the movant is required to litigate this case pending the appeal. Id. As the
22   Ninth Circuit has stated, if the “party must undergo the expense and delay of a trial
23   before being able to appeal, the advantages of arbitration–speed and economy–are lost
24   forever.” See Alascom, Inc. v. ITT North Electric Co., 727 F.2d 1419, 1422 (9th Cir.
25   1984) (finding the consequence serious, perhaps, irreparable, and effectually challenged
26   only by immediate appeal). Because they will lose the advantages of arbitration if the
27   Ninth Circuit ultimately reverses the order, the harm to Charter would be irreparable.
28

                                                    3
                                                                                   20-CV-1374 W (MSB)
     Case 3:20-cv-01374-W-MSB Document 24 Filed 01/25/21 PageID.774 Page 4 of 5



 1   Thus, the Court finds that the second factor weighs in favor of granting the motion to
 2   stay.
 3           The third factor is whether a stay will substantially injure the opposing party’s
 4   interest in the proceeding. See C.B.S., 716 F. Supp. at 310. Plaintiff contends that the
 5   harm resulting from a delay outweighs the harm that Charter would risk absent a stay.
 6   (See Pls.’ Opp’n, at 20:3–4.) The Court recognizes Plaintiff’s right to have the claims
 7   resolved. However, given the fact that all briefing will be completed by March 25, 2021,
 8   in less than two months, the Court finds that Plaintiff will not suffer a substantial injury.
 9           Finally, the fourth factor is whether the issuance of a stay is in the public interest.
10   See C.B.S., 716 F. Supp. at 310. Congress has expressed a strong public interest in
11   arbitration through the FAA. Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
12   460 U.S. 1, 24 (1983); A.G. Edwards & Sons, 967 F.2d at 1404 n.2. To further this
13   interest, an order denying a motion to compel arbitration is immediately appealable. 9
14   U.S.C. § 16(a). This ensures that the issue of whether a dispute is to be resolved through
15   arbitration is decided before excess time and money are spent in litigation.
16           Additionally, the interest in judicial economy and efficiency urge a stay in
17   proceedings pending appeal. As the district court in C.B.S. observed, it “does not make
18   sense for this Court to expend its time and energy preparing this case for trial and
19   possibly trying it only to learn at a later date from the court of appeals that it was not the
20   proper forum to hear the case.” 716 F. Supp. at 310. A stay promotes the public interest
21   in the efficient allocation of judicial resources. Thus, the fourth factor weighs in favor of
22   granting a stay.
23   //
24   //
25
26
27
28

                                                     4
                                                                                    20-CV-1374 W (MSB)
     Case 3:20-cv-01374-W-MSB Document 24 Filed 01/25/21 PageID.775 Page 5 of 5



 1   IV.   CONCLUSION
 2         Based on the foregoing, the Court GRANTS Charter’s motion to stay this case.
 3   [Doc. 10.] These proceedings, including Plaintiff’s pending motion for attorney fees
 4   [Doc. 11], are stayed pending the Ninth Circuit Appeal.
 5
 6         IT IS SO ORDERED.
 7   Dated: January 25, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                             20-CV-1374 W (MSB)
